Citation Nr: 1424933	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder (claimed as bilateral knee condition).

2.  Entitlement to service connection for a right knee disorder (claimed as bilateral knee condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to September 1981.  He was also a member of the Naval Reserves from 1992 to 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2007 rating decision issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in December 2011 and has now been returned to the Board for appellate disposition.

In a rating decision in September 2012, the issue of service connection for bilateral hearing loss was granted and is no longer in appellate status.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed patellar tendinitis of the left knee is the result of an injury sustained during Reserve training.

2.  The Veteran's currently diagnosed patellar tendinitis of the right knee is the result of an injury sustained during Reserve training.



CONCLUSIONS OF LAW

1.  A left knee disorder, diagnosed as patellar tendinitis, was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2013).

2.  A right knee disorder, diagnosed as patellar tendinitis, was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  In light of the favorable disposition, further discussion here of compliance with the VCAA is not necessary.

Service connection

The Veteran contends that he developed disabilities of the knees as a result of injuries sustained during his Reserve training.  The pertinent facts show that during a weekend drill in October 2006, the Veteran was in an accident, offloading a 200 pound box and injured his left knee.  He was instructed to do no physical readiness training (PRT) and return for an evaluation at his next drill weekend.  The Veteran testified that his right knee also was traumatized during this accident and he underwent surgeries in 1999.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted by presumption if manifest to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (drill weekend) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran was afforded a VA examination in January 2012, at which time patellar tendinitis of the knees was diagnosed.  In an addendum opinion dated in March 2012 the examiner opined that the Veteran's right and left knee disorders had their onset in the Reserves, including as a result of the injury sustained during the drill weekend.  In light of the VA examiner's favorable opinion and the Veteran's competent and credible statements and testimony, all reasonable doubt is resolved in the Veteran's favor and service connection for right knee disorder and left knee disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

(The Order follows on the next page.)


ORDER

Service connection for a left knee disorder, diagnosed as patellar tendinitis, is granted.

Service connection for a right knee disorder, diagnosed as patellar tendinitis, is granted.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


